Citation Nr: 0301244	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the interphalangeal joints, knees, and ankles 
secondary to service-connected rheumatoid arthritis.

2.   Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the interphalangeal joints, knees, 
and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
August 1952; he was also a member of the Army National 
Guard from March 1947 to May 1951. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a 
rating action in April 1997, the RO denied the veteran's 
claim for an increased rating for duodenal ulcer.  The 
notice of disagreement (NOD) with this determination was 
received in August 1997.  The statement of the case (SOC) 
was issued in September 1997.  The substantive appeal (VA 
Form 9) was received in October 1997.  A rating action in 
February 1998 established service connection for history 
of rheumatoid arthritis of the interphalangeal joints, 
knees, and ankles, evaluated as noncompensably disabling, 
effective November 21, 1997.  An NOD with the rating 
assigned for rheumatoid arthritis was received in March 
1998, and an SOC was issued in April 1998.  A supplemental 
statement of the case pertaining to duodenal ulcer was 
issued in April 1998.  A statement in lieu of VA Form 9, 
regarding the issue of rheumatoid arthritis, was received 
in May 1998.

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in June 1998.  A 
transcript of that hearing is of record.  An SSOC was 
issued in September 1998.  By a rating action in November 
1998, the RO denied a claim for service connection for 
degenerative arthritis of the interphalangeal joints, 
knees, and ankles on a secondary basis.  An NOD was 
received in December 1998, an SOC was issued in December 
1998, and a statement in lieu of VA Form 9 was received in 
January 1999.

In November 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of 
the Board, sitting in Travel Board status at Columbia, 
South Carolina.  A transcript of the hearing is of record.

In a May 2001 decision, the Board denied entitlement to an 
increased rating for duodenal ulcer, and remanded the 
remaining issues to the RO for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's degenerative arthritis of the 
interphalangeal joints, knees, and ankles was not caused 
by his service-connected rheumatoid arthritis of the 
interphalangeal joints, knees, and ankles.

3.  The veteran's service-connected rheumatoid arthritis 
of the interphalangeal joints, knees, and ankles is 
manifested by complaints of pain; the clinical findings on 
objective examination show no evidence of any disability.


CONCLUSIONS OF LAW

1.  The veteran's degenerative arthritis of the 
interphalangeal joints, knees, and ankles is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2002).

2.  The schedular criteria for a compensable initial 
rating for rheumatoid arthritis of the interphalangeal 
joints, knees, and ankles have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5002 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, 
to include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In March 2002, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Factual Background

The veteran's service medical records noted that a 
Physical Evaluation Board (PEB) was convened in May 1952 
and found the veteran unfit for duty.  One of the 
diagnoses was rheumatoid arthritis of the interphalangeal 
joints, knees, and ankles, with no deformity, limitation 
of motion or x-ray changes.  The condition was found to 
have been incurred in the line of duty.  

During a VA examination in December 1997, the veteran 
complained of dull and aching pain in the right knee, 
ankles, and right shoulder; he stated that the pain in his 
joints is aggravated by physical activities and relieved 
with rest.  There was a slight limitation of motion in the 
ankles with tenderness to palpation over the base of the 
fifth metatarsals bilaterally.  There was slight 
limitation of motion in the right knee with moderate 
patellofemoral crepitance and mild tenderness over the 
lateral joint line.  There was tenderness over the 
patellofemoral facet medially and laterally on the right; 
there was also palpable crepitance to his knee with active 
range of motion.  There was a positive impingement sign in 
the right shoulder, and positive acromioclavicular joint 
tenderness.  The impression was impingement syndrome, 
right shoulder; degenerative joint disease of the right 
knee; and early degenerative joint disease bilateral 
ankles.

A VA orthopedic examination was conducted in May 2002.  
The examiner stated that he reviewed the claims file and 
could not find anything, other than by history, that the 
veteran ever had a diagnosis of rheumatoid arthritis.  The 
diagnosis was degenerative joint disease, cervical spine, 
bilateral ankles, and right shoulder; mild impingement 
syndrome of the right shoulder; and pain in both elbows 
which could be consistent with degenerative joint disease.  
The examiner noted that the veteran had no symptoms of 
rheumatoid arthritis.  The examiner also stated that it 
was impossible to discern which symptoms were 
manifestations of his rheumatoid arthritis and which were 
manifestations of his degenerative joint disease.  The 
examiner reported that the veteran had no specific 
manifestation of rheumatoid arthritis on hand examination, 
and he had no swelling or synovitis of the joints.  He 
stated that he knew of no specific study in the medical 
literature that shows a known correlation between the 
increased development of degenerative osteoarthritis in a 
patient with prior rheumatoid arthritis.

At hearings and in statements, the veteran maintains that 
he has osteoarthritis in the ankles, right knee, wrist, 
right shoulder, hips, right elbow and his neck which began 
in military service as evidenced by the inservice 
diagnosis of rheumatoid arthritis of the interphalangeal 
joints, knees, and ankles.  The veteran and his 
representative also referred to a book by Duke University 
Medical School which states that osteoarthritis develops 
as a result of rheumatoid arthritis.  It is maintained 
that the current symptoms represent continued 
manifestation of the condition diagnosed in service; 
therefore, it is argued that the veteran should be 
service-connected for degenerative arthritis in the 
mentioned joints secondary to his service- connected 
rheumatoid arthritis.  

The veteran submitted a portion of a book, David S. 
Pisetsky, The Duke University Medical Center Book of 
Arthritis, pp. 75-76.  This selection indicates that there 
are two types of osteoarthritis, primary and secondary.  
It notes that primary osteoarthritis is associated with 
the normal process of aging.  Secondary osteoarthritis can 
have an apparent cause such as an injury to a joint; 
excessive stress on a joint, such as obesity; congenital 
misalignment of a joint; a previous inflammation, such as 
rheumatoid arthritis, that changes the functioning of a 
joint, or overuse of a joint.  

The veteran also submitted a portion of a book, Daniel J. 
McCarty, Arthritis and Allied Conditions, pp. 1623-24 
(11th ed.), regarding osteoarthritis.  As pertinent here, 
the selection notes that secondary osteoarthritic 
degenerative changes may ensue in individuals with 
rheumatoid arthritis.  

Service Connection Claim

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The Board places great probative weight to the examiner 
who conducted the May 2002 VA orthopedic examination 
stated that the veteran did not manifest any symptom of 
rheumatoid arthritis and that he knew of no specific study 
in the medical literature that shows a known correlation 
between the increased development of degenerative 
osteoarthritis in a patient with prior rheumatoid 
arthritis.

The Board notes the selections from literature pertaining 
to the relationship between rheumatoid arthritis and 
osteoarthritis.  However, no author among these has 
claimed a definite relationship between the two 
conditions.  More importantly, these articles do not even 
purport to address the specific facts of the individual 
case under consideration.  Specifically, they do not 
discuss a case in which the individual has had no 
deformity, limitation of motion, x-ray changes, or other 
manifestation of the disease and then subsequently 
developed osteoarthritis.  Neither has anyone stated that 
the veteran's osteoarthritis is a secondary form of the 
condition.  As such they are not significantly probative 
of the issue before the Board to place the evidence in 
equipoise.

Service connection for osteoarthritis of the 
interphalangeal joints, knees, and ankles secondary to 
rheumatoid arthritis of the interphalangeal joints, knees, 
and ankles is not warranted.  Where the preponderance of 
the evidence is against the claim, the benefit-of-the-
doubt rule is inapplicable.  38 U.S.C. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Rating Claim

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently service-connected for rheumatoid 
arthritis in the interphalangeal joints, knees and ankles 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5002.  The provisions of Diagnostic 
Code 5002 indicate that chronic residuals of rheumatoid 
arthritis, such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
Diagnostic Codes for the specific joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  Where, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The Board notes the veteran's complaints of pain.  
However, the examiner who performed the May 2002 VA 
examination attributed all his symptomatology of the 
veteran's interphalangeal, knee, and ankle joints to 
nonservice-connected osteoarthritis.  The examiner stated 
that he could find no manifestations of rheumatoid 
arthritis in these joints.  

As there are no objective manifestations of rheumatoid 
arthritis of the interphalangeal joints, knees, and 
ankles, an initial compensable rating is not warranted.  
Where the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable.  38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 




ORDER

Service connection for osteoarthritis of the 
interphalangeal joints, knees, and ankles secondary to the 
service-connected rheumatoid arthritis of the 
interphalangeal joints, knees, and ankles is denied.

Entitlement to an initial compensable disability 
evaluation for osteoarthritis of the interphalangeal 
joints, knees, and ankles is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

